department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b state c name d name e name f name g name h name j name x award name y award name u dollars amount v dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 letter catalog number 58263t description of your request your letter indicates you will operate a scholarship program your purpose is to improve health and healthcare and to help communities in northeastern b to help them identify address and resolve chronic health issues under your program you will award scholarships consisting of x as well as y under x you will help finance the cost of higher education or continuing education for studies in health care related fields while under y you will help individuals finance the cost of medical training you will publicize both x and y on your web site and through direct mail and emails to participating eligible schools and school districts grants under both x and y are career goal based awards that consider scholastic achievement extra-curricular activities character personality and leadership of the applicant if all else is relatively equal then financial need will be considered the amount of each scholarship or grant awarded is expected to be u dollars awarded to each recipient to be paid out in v dollar installments for each of two years under x a recipient may re-apply for an additional two years of awards at the end of the first scholarship award to be eligible for an award under x applicants must be a graduate of c school district and or a resident of d be enrolled at an accredited school of higher education which offers an associate of science or of arts degree in a health care field have plans to pursue a career in a health care related field including but not limited to pharmacology health care administration physical therapy respiratory therapy medical social work and or psychology have maintained a certain grade point average in their field of study and a certain grade point average in other required areas of study to be eligible for an award under y applicants must e e e e have been accepted to schools consisting of e f or g have the career goal of becoming a family practice physician nurse practitioner or registered nurse in a rural health care setting bead h or j graduate and or a d resident at the time of the application and the award have maintained a certain grade point average in their field of study and a certain grade point average in other required areas of study applicants for both x and y must complete and submit an application package in early spring to you including descriptions of community and employment history volunteer activities as well as an essay letter catalog number 58263t recipients for awards under both x and y will be selected by a selection committee whose members must be affiliated with a c district school be a practicing or retired medical professional in d or j or serve as a member of your board_of directors selection committee members are recruited and nominated by current committee members nominees are approved by your full selection committee moreover in spring you will send a packet to each committee member including all applications and a scoring form to rank them the selection committee will later meet and will together review the applications rank the applications and determine the recipients based on their career goals scholastic achievements extra-curricular activities and if all else is relatively equal then they will consider financial need the selection committee will also determine the number of grants and the grant amounts awarded each year this will be approved by your board_of directors and will not generally change from year to year in the case of a tie the committee is authorized to award an additional scholarship you will send letters to all applicants indicating the outcome of their application awards will generally be paid to the recipient furthermore transcripts are required prior to the awards being paid and if the recipient’s grade point average is not achieved or maintained or if the field of study changes to a field outside of your program requirements an award will not made you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 letter catalog number 58263t the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary the effective date of this ruling is date please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
